Citation Nr: 1508457	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic brain injury (TBI).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a disability manifested by memory loss.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for a back disorder, a kidney disorder, and a disability manifested by memory loss and granted service connection for TBI with residual tension headaches with an initial noncompensable disability rating, effective April 14, 2010.  During the course of the appeal, a June 2013 rating decision granted a separate 10 percent rating for the Veteran's tension headaches, effective April 14, 2010.  Therefore, the issue pertaining to the evaluation of the Veteran's TBI is characterized as shown on the title page of this decision. 

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2013 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  As such, he was scheduled for his requested hearing before the undersigned Veterans Law Judge in April 2014.  However, documentation in the record reflects that, on the day of his hearing, the Veteran had pink eye/conjunctivitis and was not permitted to enter the American Samoa VA Community Based Outpatient Clinic, the location of the video-conference hearing.  He has since requested that his Board hearing be rescheduled.  A VA emergency room treatment note dated the day prior to the Veteran's hearing confirms that he was indeed treated for conjunctivitis at such time.  Therefore, the Board finds that the Veteran has shown good cause for rescheduling the hearing and his motion is granted.  Accordingly, this case must be remanded to reschedule the Veteran for his requested Board video-conference hearing before a Veterans Law Judge.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




